CAS 245B              (Rev. 06/1S) Judgment in a Criminal Case
DC Custody TSR



                                              United States District Court
                                                           SOUTHERN DISTRICT OF GEORGIA
                                                                    SAVANNAH DIVISION

                UNITED STATES OF AMERICA                                                JUDGMENT IN A CRIMINAL CASE
                                       V.

                          Joseph Lawan Gentry
                                                                                        Case Number:                4:I7CR00207-1

                                                                                        USM Number:                 22186-021




                                                                                        George R. Asinc
THE DEFENDANT:                                                                          Defendant's Attorney

IS pleaded guilty to Count                     Is

□ pleaded nolo contendere to Count(s)                               which was accepted by the court.

□ was found guilty on Count(s)                               after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                                   Offense Ended          Count


21 U.S.C. § 841(a)(1)                 Possession with intent to distribute 28 grams or more of cocaine base                 May 3, 2017             Is
21 U.S.C § 841(b)(1)(B)


       The defendant is sentenced as provided in pages 2 through                    8       of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
□ The defendant has been found not guilty on Count(s)
IS Counts                    2s and 3s              are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States Attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

                                                                                   November 19. 2018
                                                                                   Date of Imposition of Judgment




                                                                                   Signature of Judge
                o
                o
          .
                 •«

                CSJ                                                                William T. Moore, Jr.
                                                                                   Judge, U.S. District Court
  So|            o                                                                 Name and Title of Judge
                 CM


      o<c.
        • c/l
      CO                                                                           Date
                 a>o
